         Case: 1:18-cv-08532 Document #: 1 Filed: 12/28/18 Page 1 of 5 PageID #:1



                               UNITED STATES DISTRICT COURT
                           FOR THE NORTHERN DISTRICT OF ILLINOIS
                                     EASTERN DIVISION


 MELODY G. WILSON,
                                                             CIVIL COMPLAINT
              Plaintiff,

 v.                                                         CASE NO. 1:18-cv-08532

 D & A SERVICES, LLC d/b/a DYNIA &
 ASSOCIATES,                                            DEMAND FOR JURY TRIAL

              Defendant.


                                           COMPLAINT

         NOW comes MELODY G. WILSON (“Plaintiff”), by and through her attorneys, Sulaiman

Law Group, Ltd. (“Sulaiman”), complaining as to the conduct of D & A SERVICES, LLC d/b/a

DYNIA & ASSOCIATES (“Defendant”), as follows:

                                       NATURE OF THE ACTION

      1. Plaintiff brings this action for damages pursuant to the Fair Debt Collection Practices Act

(“FDCPA”) under 15 U.S.C. §1692 et seq., for Defendant’s unlawful conduct.

                                     JURISDICTION AND VENUE

      2. This action arises under and is brought pursuant to the FDCPA. Subject matter jurisdiction

is conferred upon this Court by 15 U.S.C §1692, 28 U.S.C. §§1331 and 1337, as the action arises

under the laws of the United States.

      3. Venue is proper in this Court pursuant to 28 U.S.C. §1391 as Defendant resides in the

Northern District of Illinois and a substantial portion the events or omissions giving rise to the

claims occurred within the Northern District of Illinois.

                                              PARTIES

                                                  1
        Case: 1:18-cv-08532 Document #: 1 Filed: 12/28/18 Page 2 of 5 PageID #:2



   4. Plaintiff is a 64 year old natural “person,” as defined by 47 U.S.C. §153(39).

   5. Defendant is a debt collection agency organized under the laws of the state of Illinois with

its principal place of business located at 1400 East Touhy Avenue, Suite G2, Des Plaines, Illinois.

   6. Defendant is a “person” as defined by 47 U.S.C. §153(39).

   7. Defendant acted through its agents, employees, officers, members, directors, heirs,

successors, assigns, principals, trustees, sureties, subrogees, representatives and insurers at all

times relevant to the instant action.

                             FACTS SUPPORTING CAUSES OF ACTION

   8.    The instant action arises out of Defendant’s attempts to collect upon outstanding credit

card debts arising from past due payments in connection with two credit cards Plaintiff had with

Bank of America (“BoA”).

   9.    Plaintiff fell behind on her payments to BoA after she suffered serious health issues which

caused significant financial hardship and further required Plaintiff to file for disability benefits.

   10. Upon information and belief, Defendant acquired collection rights to collect upon the

debts after Plaintiff defaulted on her obligations to BoA.

   11. Several years ago, Plaintiff paid off one of the accounts which were placed with

Defendant.

   12. Plaintiff also made a large payment on the other account (“subject debt”), and set up

monthly payments of $60.00 to go about addressing the subject debt.

   13. At the time Plaintiff entered into this arrangement, Defendant represented that the subject

debt would be addressed if Plaintiff made these monthly payments.

   14. As such, Plaintiff set up her monthly payments to be automatically withdrawn from her

bank account.



                                                   2
        Case: 1:18-cv-08532 Document #: 1 Filed: 12/28/18 Page 3 of 5 PageID #:3



   15. Plaintiff made payments on the subject debt for several years.

   16. On or about September 14, 2018, Plaintiff contacted Defendant to inquire about the status

of the subject debt.

   17. Defendant’s representation advised that her payment plan was going to end, and that

Plaintiff still owed a balance to Defendant.

   18. Defendant then attempted to collect the full amount of the subject debt from Plaintiff.

   19. Plaintiff was then transferred to a representative of Defendant named “Jeff Curtain.”

   20. Mr. Curtain reiterated what Plaintiff was previously told, specifically stating that the last

day of Plaintiff’s payment arrangement would be October 2018.

   21. Mr. Curtain further advised that it would speak to BoA regarding payments on the subject

debt.

   22. However, upon information and belief, given the passage of time between when

Defendant began collecting upon the subject debt and Defendant’s representation to Plaintiff, BoA

likely has no remaining role or interest in the subject debt.

   23. In October 2018, Defendant did not take out its automatic withdrawal from Plaintiff’s

checking account – so Plaintiff made payment to Defendant on her own. .

   24. Frustrated and confused by the nature of Defendant’s collection letters, Plaintiff has

incurred costs and expenses consulting with and retaining her attorneys as a result of Defendant’s

conduct.

           COUNT I – VIOLATIONS OF THE FAIR DEBT COLLECTION PRACTICES ACT

   25. Plaintiff repeats and realleges paragraphs 1 through 24 as though fully set forth herein.

   26. Plaintiff is a “consumer” as defined by 15 U.S.C. §1692a(3) of the FDCPA.




                                                  3
       Case: 1:18-cv-08532 Document #: 1 Filed: 12/28/18 Page 4 of 5 PageID #:4



    27. Defendant is a “debt collector” as defined by §1692a(6) of the FDCPA, because it regularly

use the mail and/or the telephone to collect, or attempt to collect, delinquent consumer accounts.

    28. Defendant identifies itself as a debt collector, and is engaged in the business of collecting

or attempting to collect, directly or indirectly, defaulted debts owed or due or asserted to be owed

or due to others.

    29. The subject debt is a “debt” as defined by FDCPA §1692a(5) as it arises out of a transaction

due or asserted to be owed or due to another for personal, family, or household purposes.

          a. Violations of FDCPA § 1692e

    30. The FDCPA, pursuant to 15 U.S.C. §1692e, prohibits a debt collector from using “any

 false, deceptive, or misleading representation or means in connection with the collection of any

 debt.”

    31. In addition, this section enumerates specific violations, such as:

            “The use of any false representation or deceptive means to collect or attempt to
            collect any debt or to obtain information concerning a consumer.” 15 U.S.C.
            §1692e(10).

    32. Defendant violated §1692e and e(10) when it deceptively accepted Plaintiff’s $60.00

monthly payments. At the time Plaintiff entered this arrangement, Defendant represented that

continued payments of this amount would go about satisfying the subject debt. However, after

years of making these payments, Defendant advised that the previously agreed to amount would

not be sufficient to satisfy the debt, illustrating the false and deceptive nature of Defendant’s

collection efforts.

    33. Defendant further violated § 1692e and e(10) when it told Plaintiff that the previously

agreed to payment arrangement was going to end. This representations runs directly contrary to

previous representations made to Plaintiff.



                                                   4
      Case: 1:18-cv-08532 Document #: 1 Filed: 12/28/18 Page 5 of 5 PageID #:5



   34. Additionally, Defendant violated § 1692e and e(10) when it deceptively suggested that it

needed to speak with BoA regarding Plaintiff’s account. Although BoA had no role or interest in

the subject debt, Defendant invoked BoA in a deceptive attempt to obfuscate the nature of the

underlying creditor as well as Defendant’s role as a third party debt collector attempting to collect

upon the subject debt.

   WHEREFORE, Plaintiff, MELODY G. WILSON, respectfully requests that this Honorable

Court enter judgment in her favor as follows:

   a. Declaring that the practices complained of herein are unlawful and violate the
      aforementioned bodies of law;

   b. Awarding Plaintiff statutory damages of $1,000.00 as provided under 15 U.S.C.
      §1692k(a)(2)(A);

   c. Awarding Plaintiff actual damages, in an amount to be determined at trial, as provided
      under 15 U.S.C. §1692k(a)(1);

   d. Awarding Plaintiff costs and reasonable attorney fees as provided under 15 U.S.C.
      §1692k(a)(3); and

   e. Awarding any other relief as this Honorable Court deems just and appropriate.



Dated: December 28, 2018                               Respectfully submitted,

s/ Nathan C. Volheim                                   s/Taxiarchis Hatzidimitriadis
Nathan C. Volheim, Esq. #6302103                       Taxiarchis Hatzidimitriadis, Esq. #6319225
Counsel for Plaintiff                                  Counsel for Plaintiff
Admitted in the Northern District of Illinois          Admitted in the Northern District of Illinois
Sulaiman Law Group, Ltd.                               Sulaiman Law Group, Ltd.
2500 South Highland Ave., Suite 200                    2500 South Highland Ave., Suite 200
Lombard, Illinois 60148                                Lombard, Illinois 60148
(630) 568-3056 (phone)                                 (630) 581-5858 (phone)
(630) 575-8188 (fax)                                   (630) 575-8188 (fax)
nvolheim@sulaimanlaw.com                               thatz@sulaimanlaw.com




                                                 5
